                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF WISCONSIN

                                    )
Strong Microbials Inc.,             )                   Civil Action No. 2:19-cv-00904
                                    )
                  Plaintiff,        )
                                    )
v.                                  )
                                    )
Mann Lake Ltd.,                     )
                                    )
                  Defendant.        )
____________________________________)

                                 ANSWER TO COUNTERCLAIMS

         Plaintiff Strong Microbials Inc. (“Strong Microbials”) submits its Answer to Defendant

Mann Lake Ltd.’s (“Mann Lake”) First Counterclaim.

         1.        Defendant and Counterclaim Plaintiff Mann Lake Ltd. is a Minnesota company,

with a principal place of business at 501 1st Street South, Hackensack, MN 56452.

ANSWER:            Strong Microbials lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in this paragraph, and therefore denies them.


         2.        Plaintiff and Counterclaim Defendant Strong Microbials Inc. is a corporation

organized and existing under the laws of Wisconsin and has a principal place of business at 3950

N. Holton Street, Milwaukee, WI 53212.

ANSWER:            Admitted.


         3.        From 2014-2017, Mann Lake was an authorized distributor of Strong Microbials’

SuperDFM honeybee probiotic products. DFM stands for “direct fed microbial,” and is a generic

term in the industry. For almost three years, Mann Lake enjoyed a relationship as a reliable

distributor and vendor of Strong Microbials and sold SuperDFM product, without issue, on its

website.


DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 1 of 15 Document 23
ANSWER:            Strong Microbials admits that it sold its SuperDFM – Honeybee product to Mann

Lake for resale at various times between 2014 and 2017. Strong Microbials denies that Mann

Lake was a reliable distributor or vendor. Strong Microbials admits that DFM stands for direct

fed microbial. Strong Microbials denies that DFM or direct fed microbial are generic terms in the

honeybee industry or that they were in common usage prior to the introduction of Strong

Microbials’ SuperDFM products. Strong Microbials denies the remaining allegations of this

paragraph.


         4.        During this time, Mann Lake closely followed Strong Microbials’ suggested

pricing.

ANSWER:            Strong Microbials lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in this paragraph, and therefore denies them.


         5.        In November 2017, Mann Lake requested to order a 30-100 gram package of

SuperDFM from Strong Microbials. Strong Microbials quoted Mann Lake $18.95/bag, which

was higher than the retail price listed on the Strong Microbials website for the same product.

ANSWER:            Strong Microbials admits that Mann Lake requested to order SuperDFM from

Strong Microbials in November of 2017 and that Strong Microbials quoted a price of $18.95 per

bag, which at the time was the standard retail quote price for the volume Mann Lake was

attempting to purchase. Strong Microbials denies the remaining allegations of this paragraph.


         6.        Strong Microbials was willing to reduce the price to $18.00/bag only if Mann

Lake ordered 100 bags of SuperDFM product.

ANSWER:            Strong Microbials admits that it offered a reduced retail price of $18.00 per bag if

Mann Lake ordered 100 bags of the SuperDFM product.




DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 2 of 15 Document 23
         7.        Mann Lake refused to pay an inflated price and asked for a quote on a fifty-five

(55) pound drum of SuperDFM product. In December 2017, Strong Microbials informed Mann

Lake that it would only quote and sell a 55-pound drum to Mann Lake if Mann Lake signed a

distribution agreement.

ANSWER:            Strong Microbials denies that any price offered to Mann Lake was “inflated”.

Strong Microbials admits that Mann Lake declined to purchase 100 bags of the SuperDFM

product at the discounted rate offered by Strong Microbials. Strong Microbials further admits that

Mann Lake requested to purchase a 55-pound barrel of the SuperDFM product, and that Strong

Microbials agreed to sell said product to Mann Lake on the condition that it sign a written

agreement agreeing, among other things, not to repackage the product. Strong Microbials denies

the remaining allegations of this paragraph.


         8.        Mann Lake declined to sign a distribution agreement because Strong Microbials

would only sell SuperDFM product to Mann Lake above retail cost.

ANSWER:            Strong Microbials admits that Mann Lake did not sign the required agreement

agreeing not to repackage the product. Strong Microbials denies that it would only sell

SuperDFM product to Mann Lake above retail cost. Strong Microbials lacks sufficient

knowledge or information to form a belief as to the truth of the remaining allegations in this

paragraph, and therefore denies them.


         9.        Mann Lake re-sells SuperDFM at retail cost. If it were required to buy SuperDFM

above retail cost, it would lose money on its sales of SuperDFM product. Given this climate,

Mann Lake decided to buy SuperDFM at retail cost from third party distributors, sometimes

repackaging the product into smaller bags and sometimes selling it in the original packaging.

Mann Lake began selling repackaged SuperDFM product in early 2018. At this time, Mann Lake



DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 3 of 15 Document 23
increased the price of its repackaged SuperDFM product as it was now paying full retail price for

SuperDFM.

ANSWER:            Strong Microbials denies that it required Mann Lake to purchase SuperDFM at

above retail cost. Strong Microbials lacks sufficient knowledge or information to form a belief as

to the truth of the remaining allegations in this paragraph, and therefore denies them.


         10.       Mann Lake also started selling its own honeybee DFM in 2016 under the name

“ProDFM.” Like the product sold by Strong Microbials, Mann Lake’s ProDFM was formulated

to stimulate and grow a honeybee population by the use of natural bacteria.

ANSWER:            Strong Microbials lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in this paragraph, and therefore denies them.


         11.       ProDFM advertises a Total Bacterial Count of 5.0x108 CFU/g and a Total Yeast

Count of 1.0x109 CFU/g. See Exhibit A.

ANSWER:            To the extent the allegations of Paragraph 11 seek to paraphrase or characterize

the contents of a written document, the document speaks for itself and Strong Microbials denies

the allegations to the extent that they are inconsistent with the document. Strong Microbials

admits that the advertisement for Mann Lake’s ProDFM product attached to Mann Lake’s

Answer and Counterclaim as Exhibit A states: “Total Bacterial count (minimum) 5.0 x 108

CFU/g (L. acidophilus, E. faecium, B. bifidum, L. plantarum, B. subtilis, B. licheniformis, B.

pumilus. Total Yeast count (minimum) 1.0 x 109 CFU/g (S. cerevisiae).”


         12.       Mann Lake takes care to package its ProDFM product in a clean environment with

standard ambient air temperature and humidity. Mann Lake likewise re-packages SuperDFM

product in the same clean environment with ambient air temperature and humidity.

ANSWER:            Strong Microbials lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in this paragraph, and therefore denies them.
DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 4 of 15 Document 23
         13.       Mann Lake has performed shelf-life studies on its ProDFM product to ensure its

integrity after it undergoes the packaging process. The results of these shelf life studies are

attached as Exhibit E. The shelf life studies show that ProDFM has active yeast and lactic acid

bacteria present. In fact, the active yeast and lactic acid bacteria content in ProDFM registered in

higher concentrations than it did for SuperDFM, which was purchased from one of Strong

Microbials’ approved distributors.

ANSWER:            To the extent the allegations of Paragraph 13 seek to paraphrase or characterize

the contents of a written document, the document speaks for itself and Strong Microbials denies

the allegations to the extent that they are inconsistent with the document. Strong Microbials

denies that the document attached to Mann Lake’s Answer and Counterclaim as Exhibit E

accurately reflects the amount of active yeast and lactic acid bacteria present in the samples

tested. Strong Microbials admits that Exhibit E shows that ProDFM has some active yeast and

unspecified bacteria present but denies that Exhibit E shows that ProDFM contains the amount of

active yeast shown on the ProDFM label and further denies that Exhibit E shows that ProDFM

contains lactic acid bacteria or that the results shown ensure ProDFM’s integrity after it

undergoes the packaging process. Strong Microbials denies that the information contained in

Exhibit E supports the statements and allegations made in this paragraph. Strong Microbials lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations in

this paragraph, and therefore denies them.


         14.       Mann Lake utilized an independent third party, EMSL Analytical, Inc., to test the

SuperDFM goods and the repackaged SuperDFM goods. Mann Lake tested its purchased

SuperDFM lot (000731) with an independent third party, EMSL. The EMSL Test reports dated

June 16, 2019, shows a Total Lactic Acid Bacterial Count of greater than 250,000,000 CFU/g



DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 5 of 15 Document 23
and a Total Yeast Count of 1,200 or less than 100 CFU/g, depending upon the sample. See

Exhibit B.

ANSWER:            To the extent the allegations of Paragraph 14 seek to paraphrase or characterize

the contents of a written document, the document speaks for itself and Strong Microbials denies

the allegations to the extent that they are inconsistent with the document. Strong Microbials

denies that the document attached to Mann Lake’s Answer and Counterclaim as Exhibit B

accurately reflects the total lactic acid bacterial count or the total yeast count of any of the

samples tested. Strong Microbials further denies that Exhibit B provides any information relating

to the total lactic acid bacterial count of any of the samples tested. Strong Microbials lacks

sufficient knowledge or information to form a belief as to the truth of the remaining allegations in

this paragraph, and therefore denies them.


         15.       On July 8, 2019, Mann Lake sent SuperDFM that Mann Lake had repackaged

from the same lot as tested above (000731), to EMSL for testing. The EMSL Test reports on the

repackaged SuperDFM dated July 15, 2019, show a Total Lactic Acid Bacterial Count of greater

than 250,000,000 CFU/g and a Total Yeast Count of 800 CFU/g. See Exhibit C.

ANSWER:            To the extent the allegations of Paragraph 15 seek to paraphrase or characterize

the contents of a written document, the document speaks for itself and Strong Microbials denies

the allegations to the extent that they are inconsistent with the document. Strong Microbials

denies that the document attached to Mann Lake’s Answer and Counterclaim as Exhibit C

accurately reflects the total lactic acid bacterial count or the total yeast count in any of the

samples tested. Strong Microbials lacks sufficient knowledge or information to form a belief as

to the truth of the first sentence of paragraph 15 as it does not make sense. Strong Microbials

lacks sufficient knowledge or information to form a belief as to the truth of the remaining

allegations in this paragraph, and therefore denies them.


DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 6 of 15 Document 23
         16.       The comparison of test results from the same lot (000731) of SuperDFM show no

degradation in the product due to repackaging. To the contrary, the independent test results on

the repackaged product match exactly the test results from the original product. Cf. Exhibit B,

Exhibit C.

ANSWER:            To the extent the allegations of Paragraph 16 seek to paraphrase or characterize

the contents of a written document, the document speaks for itself and Strong Microbials denies

the allegations to the extent that they are inconsistent with the document. Strong Microbials

denies that the documents attached to Mann Lake’s Answer and Counterclaim as Exhibits B and

C accurately reflect the total lactic acid bacterial count or the total yeast count in any of the

samples tested.Strong Microbials lacks sufficient knowledge or information to form a belief as to

the truth of the remaining allegations in this paragraph, and therefore denies them.


         17.       It should be noted that, while honeybee probiotic such as SuperDFM and ProDFM

is delicate, it is not inherently unstable. Honeybee probiotic, such as SuperDFM and ProDFM

can survive in indoor ambient temperature and ambient humidity environments.

ANSWER:            The statements in paragraph 17 lack sufficient details and information needed to

properly reach the stated conclusions; therefore Strong Microbials denies the same.


         18.       Strong Microbials sells its SuperDFM product, amongst other quantities, in 25 kg

tubs that provides sufficient probiotic to treat 5,000 honeybee hives. (See First Amended

Complaint, Exhibits 1 and 2). Each hive is treated with 1 Tbs of SuperDFM. If the SuperDFM

product could not be exposed to ambient air temperature and ambient air humidity, it would not

be sold in a reusable tub that needs to be opened and shut numerous times before the SuperDFM

product is consumed in its entirety.

ANSWER:            Strong Microbials admits that it sells SuperDFM in 25 kg resealable tubs, which is

sufficient to treat 5,000 hives. Strong Microbials further admits that customers are instructed to

DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 7 of 15 Document 23
treat each hive with 1 tablespoon of SuperDFM. Strong Microbials further admits that many of

its customers have 5,000 or more bee hives, and therefore utilize the entire tub. Strong Microbials

denies the remaining allegations of this paragraph.


         19.       When the SuperDFM product was initially released, Strong Microbials claimed

that lactic acid bacteria present in the product measures 500,000,000 colony forming units (CFU)

per gram. Strong Microbials then increased the CFU count, claiming that SuperDFM contains

1,000,000,000 CFU/gram. See First Amended Complaint, Exhibits 1 and 2. This concentration is

advertised on the packaging for Strong Microbials’ single application, 100 g, 500 g, 1 kg, and 10

kg bags. See id.

ANSWER:            Admitted.


         20.       Strong Microbials then, again, increased the CFU count for some of its products to

a Total Lactic Acid Bacterial Count of 1.5x109 CFU/g and a Total Yeast Count of 1.0x109

CFU/g. This concentration is advertised on the packaging for Strong Microbials’ 10 kg and 25 kg

containers. See Exhibit D.

ANSWER:            Admitted.


         21.       Current SuperDFM product is sold in two different concentrations. Packaging for

the lower concentration boasts a Total Lactic Acid Bacterial Count of 1.0x109 CFU/g and a Total

Yeast Count of 1.0x109 CFU/g. Packaging for the higher concentration boasts a Total Lactic

Acid Bacterial Count of 1.5x109 CFU/g and a Total Yeast Count of 1.0x109 CFU/g.

ANSWER:            Admitted.


         22.       Skeptical of Strong Microbials’ CFU concentration count claims, Mann Lake

began testing the concentration of SuperDFM product.




DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 8 of 15 Document 23
ANSWER:            Strong Microbials lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in this paragraph, and therefore denies them.


         23.       On February 21, 2019, Mann Lake purchased SuperDFM from BetterBee. The

SuperDFM product was tested by EMSL on March 6, 2019. Mann Lake sent the entire unopened

package of SuperDFM product to EMSL for testing. The results showed that Strong Microbials’

SuperDFM product contains a Total Lactic Acid Bacterial Count of 6.2 x 107 CFU/g and a Total

Yeast Count of less than 1.0 x 105 CFU/g. These amounts do not satisfy the label claims of

1.0x109 CFU/g of Total Lactic Acid Bacterial Count and 1.0x109 CFU/g of Total Yeast Count

(Exhibit E).

ANSWER:            To the extent the allegations of Paragraph 23 seek to paraphrase or characterize

the contents of a written document, the document speaks for itself and Strong Microbials denies

the allegations to the extent that they are inconsistent with the document. Strong Microbials

denies that the labels attached to its SuperDFM products are inaccurate. Strong Microbials denies

that the document attached to Mann Lake’s Answer and Counterclaim as Exhibit E accurately

reflects the total lactic acid bacterial count or the total yeast count in any of the samples tested.

Strong Microbials lacks sufficient knowledge or information to form a belief as to the truth of the

remaining allegations in this paragraph, and therefore denies them.


         24.       Per the above, Mann Lake also tested the SuperDFM (lot 000731) purchased on

May 16, 2019. This SuperDFM product claims a concentration with a Total Lactic Acid Bacterial

Count of 1.5x109 CFU/g and a Total Yeast Count of 1.0x109 CFU/g. Three samples were taken,

all from the same 10 kg pail, and were sent to EMSL for testing. The pail was sealed prior to the

samples being taken. None of these three met their label claims of the more concentrated formula

of 1.5x109 CFU/g of Total Lactic Acid Bacterial Count and Total Yeast Count of 1.0x109 CFU/g.



DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 9 of 15 Document 23
Instead, EMSL measured Total Lactic Acid Bacterial at 2.5x108 CFU/g and Total Yeast Count of

1.2x103 CFU/g or less than 1.0x 102 CFU/g, depending upon the sample. See Exhibits B-C.

ANSWER:            To the extent the allegations of Paragraph 24 seek to paraphrase or characterize

the contents of a written document, the document speaks for itself and Strong Microbials denies

the allegations to the extent that they are inconsistent with the document. Strong Microbials

denies that the labels attached to its SuperDFM products are inaccurate. Strong Microbials denies

that the documents attached to Mann Lake’s Answer and Counterclaim as Exhibits B and C

accurately reflect the total lactic acid bacterial count or the total yeast count in any of the samples

tested. Strong Microbials lacks sufficient knowledge or information to form a belief as to the

truth of the remaining allegations in this paragraph, and therefore denies them.


         25.       The aforementioned testing conducted by EMSL demonstrates that the advertising

claims made on the SuperDFM product packaging are false.

ANSWER:            Denied.


         26.       Consumers of honeybee probiotic consider Lactic Acid Bacterial and Yeast counts

important measurements when making purchasing decisions. In general, the higher these counts

are, the more attractive a probiotic is to a consumer.

ANSWER:            Strong Microbials lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in this paragraph, and therefore denies them.


         27.       Strong Microbials’ SuperDFM product advertises higher bacterial and yeast

counts than Mann Lake’s ProDFM product.

ANSWER:            Strong Microbials denies that its advertising materials contain any explicit

comparison to Mann Lake’s ProDFM product.




DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 10 of 15 Document 23
         28.       Upon information and belief, consumers that purchase SuperDFM product do so,

at least in part, because SuperDFM advertises higher bacterial and lactic counts than competing

products, such as ProDFM.

ANSWER:            Strong Microbials lacks sufficient knowledge or information to form a belief as to

the truth of the allegations in this paragraph, and therefore denies them.


         29.       Consumers that purchase SuperDFM product, who believe that the product has the

high bacterial and yeast concentrations that it boasts, are deceived as the SuperDFM product does

not in fact satisfy these claims.

ANSWER:            Denied.


         30.       Mann Lake is injured by Strong Microbials’ false advertising claims as consumers

may be deceived into purchasing SuperDFM product instead of ProDFM product because of the

false bacterial and lactic acid count claims. Sales of SuperDFM due to Strong Microbials’

deception detract from, and thereby injure, Mann Lake and its sale of ProDFM product.

ANSWER:            Denied.


         31.       Consumers are likewise injured by Strong Microbials’ false advertising claims as

consumers unwittingly purchase SuperDFM, believing that it includes the advertised bacterial

and yeast count concentrations. This deception is injurious to consumers as they are purchasing a

product that is different than advertised.

ANSWER:            Denied.


   First Counterclaim - False Advertising under Lanham Act § 43(a), 15 U.S.C. § 1125(a)

         32.       Mann Lake incorporates by references Paragraphs 1 through 31 above.

ANSWER:            Strong Microbials incorporates by reference its Answers to Paragraphs 1 through

31 above.

DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 11 of 15 Document 23
         33.       Upon information and belief, Plaintiff has made and distributed, in interstate

commerce throughout the United States, advertisements and product packaging that contain false

statements of fact regarding the SuperDFM product. These advertisements falsely indicate that

SuperDFM product includes specific bacterial and yeast concentrations.

ANSWER:            Denied.


         34.       Upon information and belief, these false statements actually deceive, or have a

tendency to deceive, Mann Lake’s customers and potential customers. This deception is material

as it affects customers’ decisions to purchase SuperDFM product, or to not purchase ProDFM

product.

ANSWER:            Denied.


         35.       Strong Microbials’ false advertisements cause injury to Mann Lake.

ANSWER:            Denied.


         36.       Strong Microbials’ false advertisements violate the Lanham Act § 43(a), 15

U.S.C. § 1125(a).

ANSWER:            Denied.


         37.       Strong Microbials has caused, and will continue to cause, immediate and

irreparable injury to Mann Lake, including injury to its reputation and business, for which there

is no adequate remedy at law. Accordingly, Mann Lake is entitled to an injunction under 15

U.S.C. § 1116 enjoining Strong Microbials, its agents, employees, and all persons acting in

concert with them from engaging in further acts of false advertising, and ordering removal and

destruction of all of Mann Lake’s false advertisements, including false advertising claims made

on product packaging.

ANSWER:            Denied.
DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 12 of 15 Document 23
         38.       Mann Lake is entitled to recover from Strong Microbials the damages caused by

Strong Microbials’ acts in violation of the Lanham Act, pursuant to 15 U.S.C. § 1117.

ANSWER:            Denied.


         39.       Mann Lake is further entitled to recover from Strong Microbials profits that

Strong Microbials has earned as a result of Strong Microbials’ acts in violation of the Lanham

Act, pursuant to 15 U.S.C. § 1117.

ANSWER:            Denied.


         40.       Pursuant to 15 U.S.C. § 1117, Mann Lake is further entitled to recover the costs of

this action, and the fees incurred therewith. Moreover, Mann Lake believes that Strong

Microbials’ conduct was undertaken willfully and with the intention of causing confusion,

mistake or deception, making this an exceptional case entitling Mann Lake to recover additional

damages and reasonable attorneys’ fees.

ANSWER:            Denied.


                First Affirmative Defense – Acquiescence, Estoppel, Unclean Hands

         Mann Lake is precluded from asserting a counterclaim of false advertising under the

Lanham Act or from obtaining any relief therefrom under the doctrines of unclean hands,

acquiescence, and estoppel. Mann Lake has alleged in its counterclaim that it tested a sample of

Strong Microbials’ SuperDFM – Honeybee product on March 6, 2019. Mann Lake has further

alleged that at that point in time, Mann Lake formed the belief that Strong Microbials’

SuperDFM – Honeybee product label misrepresented the actual amount of lactic acid bacteria

present in the product. Mann Lake has further alleged that it has been repackaging and selling

Strong Microbials’ SuperDFM – Honeybee product since 2018, and has been printing its own

version of the SuperDFM – Honeybee label. Mann Lake’s fake label includes the same lactic

DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 13 of 15 Document 23
acid bacteria count as on certain versions of the authentic SuperDFM – Honeybee product: 5.0 x

108 CFU/g.

         Mann Lake has therefore been selling its repackaged version of Strong Microbials’

SuperDFM – Honeybee product while maintaining the belief that the label it was printing and

affixing to the packaging was false. To the extent Mann Lake complains of harm as a result of

the SuperDFM – Honeybee label, Mann Lake brings its claim with unclean hands because it has

knowingly and willfully taken part in the very actions it believes are improper and harmful.

Further, Mann Lake’s continued advertisement and sale of products with the complained-of label

triggers the defense of acquiescence and estoppel.


                               Second Affirmative Defense – Truth

         Mann Lake’s false advertising claim is barred because the statements alleged to be false

are true.



WHEREFORE, Plaintiff prays for the following relief:

         A. Dismissal of the Counterclaim, with prejudice;

         B. An award of the attorneys’ fees, costs and disbursements incurred in defending

              against same.

         C. The relief sought in paragraphs A-K of the Amended Complaint.

         D. Such other and further relief as the Court deems just and equitable.




DocID: 4840-5709-7636.5
            Case 2:19-cv-00904-JPS Filed 09/10/19 Page 14 of 15 Document 23
         Dated this 10th day of September, 2019.

                                                   HUSCH BLACKWELL LLP
                                                   Attorneys for Plaintiff,
                                                   Strong Microbials, Inc.

                                                   Electronically signed

                                                   By:   s/ Stephen R. Howe
                                                         Stephen R. Howe
                                                         Ann Maher

P.O. ADDRESS:
555 East Wells Street, Suite 1900
Milwaukee, Wisconsin 53202-3819
414.273.2100
414.223.5000 (fax)
steve.howe@huschblackwell.com
ann.maher@huschblackwell.com




DocID: 4840-5709-7636.5
           Case 2:19-cv-00904-JPS Filed 09/10/19 Page 15 of 15 Document 23
